Robinson, J.
(concurring specially)-. The plaintiff brought this action as the administrator of Asa Gardner, and he avers that in Feb-.'rdary, 1911, the defendant and H;..0. Frederick for value made to Otto Thress a promissory note -for, $184.50 and interest, payable dune 11, 1911, and that for value and before. maturity Otto Thress indorsed the note to Asa Gardner. The answer is that the note was given for pérsona 1 property,purchased by the makers from Otto Thress; that it was not transferred till after maturity; that while Otto Thress held thé note, he agreed to release defendant- in consideration of his selling and releasing his interest in the property to the other maker of the note. .
On the trial Thress testified that he sold the note for its face value a week after it was made. Lindeman testified that on June 14, 1911, at the time of bargaining to sell his interest in the property to his partner, the other maker of the note, he went to the office of Otto Thress to get a release from the note: He says: “We told him about the sale and wanted to be released, from the note and he says, ‘That is all right.’ Q. He had the note there did he? A. Yes, sir.” Now a contract is an agreement or a consideration to do or not to do a particular thing, and a contract of release from a note is precisely the same as any other contract. Otto Thress- had sold the property to the *30makers of tbe note, and if be agreed to release one maker of tbe note in consideration of bis releasing and transferring his interest in tbe property to .tbe other maker, that was a sufficient consideration. Tbe case presents only two points of dispute on which there was a direct conflict of testimony, and tbe jury found for defendant and tbe court denied a motion for a new trial.
Tbe case was poorly tried. Tbe testimony is far from satisfactory. -However, tbe sum in controversy is small, and it was for tbe jury to do tbe guessing. Tbe charge of tbe court ivas correct and tbe law of the case is very simple. If to secure a release from tbe note the plaintiff transferred bis property to bis partner, tbe consideration was just as good as if tbe transfer bad been made to Otto Thress himself. It was an executed oral agreement (Comp. Laws, §§ 5938, 5921). Tbe consideration was sufficient (Comp. Laws, § 5872).
Judgment affirmed.